The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 10/15/2020.
4.	Claims 1-20 are currently pending.
5.	Claims 4 and 12-20 have been withdrawn.
6.	Claim 1 has been amended.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagorney (US 20140197136) in view of Foster et al (US 5,567,243).
Regarding claim 1:
Nagorney teaches a plasma processing apparatus (plasma reactor, 100) for processing a workpiece (substrate, 114) [fig 1 & 0027], the plasma processing apparatus (100) comprising: a processing chamber (processing chamber, 110) [fig 1 & 0027]; a plasma chamber (plasma chamber, 120) separated from the processing 
	Nagorney does not specifically disclose a second gas injection zone configured to inject a process gas into the plasma chamber at a second flat surface; wherein the second flat surface includes a second gas injection opening.

	Nagorney and Foster are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second flat surface of Nagorney to include second gas injection openings, as in Foster, to introduce a reactant gas to combine with the excited radicals generated from the upstream plasma gases to form the desired film on the substrate at substantially lower temperatures than achieved with traditional thermal CVD processes [Foster - col 28-29, lines 66-32].
Regarding claim 2:
	Nagorney teaches the first flat surface (radially outer surface of 140) is associated with a top plate (ceiling, 124) of the plasma chamber (120) [fig 1 & 0028].
Regarding claim 3:
	Nagorney teaches the gas injection insert (gas injection insert, 140) has a peripheral portion and a center portion (see fig 1), the center portion extending a vertical distance past the peripheral portion (see fig 1) [fig 1 & 0030].
Regarding claims 5-6:
	Modified Nagorney teaches a first gas source (plasma gases) coupled to the first gas injection zone (gas rings, 289/290) and a second gas source (reactant gases) 
Although taught by the cited prior art, the claim limitations “wherein the first and second gas injection zones are operable to provide different gases to the plasma chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 7:
	Nagorney teaches the gas injection insert (gas injection insert, 140) defines a gas injection channel (gas injection channel, 152) proximate a side wall of the plasma chamber (proximate side wall 120) [fig 1 & 0030].
11.	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagorney (US 20140197136) in view of Foster et al (US 5,567,243) as applied to claims 1-3 and 5-7 above, and further in view of Yang (US 20110014397).
	The limitations of claims 1-3 and 5-7 have been set forth above.
Regarding claim 8, Nagorney further teaches a separation grid with a plurality of holes.  Nagorney teaches that an inductive plasma is generated in plasma chamber (120 of Fig. 1) and desired particles are channeled from the plasma chamber to the substrate through holes provided in a grid (116) that separates the plasma chamber 
Modified Nagorney does not explicitly teach the limitation of a gas injection aperture formed in a center position of the separation grid. 
Yang teaches a separation grid (diffusion plate 50 of Fig. 1).  The diffusion grid has gas injection apertures (diffusion holes 52) [0049].  The apertures of Yang can be seen to be formed in a center portion of the separation grid in Fig. 1.  The centermost hole especially appears to be formed along the central axis of the apparatus.  
Per MPEP 2125The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Yang teaches a method of substrate processing that includes diffusing the radicals and the second source gas toward the substrate using a diffusion plate [0025], and that the invention of Yang makes it possible to secure excellent step coverage [0029].  
Modified Nagorney and Yang are analogous art in the field of inductive plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified modified Nagorney with the diffusion plate of Yang.  One would be motivated to make this modification because Yang teaches a method of substrate processing that includes diffusing the radicals and the second source gas toward the substrate using a diffusion plate [0025], and that the invention of Yang makes it possible to secure excellent step 
Although taught by the cited prior art, the claim limitations “the aperture is configured to allow the injection of gas onto the workpiece” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Otsuki modified by Yang teaches a diffusion grid with an aperture (diffusion hole 52 of Yang Fig. 1).  Yang teaches a method of substrate processing that includes diffusing the radicals and the second source gas toward the substrate using a diffusion plate [0025]. 
Regarding claim 9, Nagorney modified by Yang teaches the gas injection aperture (diffusion hole 52 of Yang Fig. 1) that appears to be substantially aligned with the center of the apparatus, i.e. coaxially aligned with the center portion of a gas injection insert.
Regarding claim 10, Modified Nagorney modified by Yang teaches the gas injection aperture (52 of Fig. 1 of Yang).  Modified Nagorney also teaches a gas channel (holes of 298) passing through a center portion of the gas injection insert (showerhead 298) [Foster – fig 3 & col 28-29, lines 66-32].  The gas channel (holes) passes through an area that appears to be the center of the gas injection insert (showerhead, 298), as can be seen in Fig. 3 of Foster.  

Regarding claim 11, modified Nagorney teaches the gas injection aperture (holees of 298) is coupled to an independent gas source (reactant gas such as TiCl4) [Foster – fig 3 & col 28-29, lines 66-32].

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 10/15/2020, with respect to the rejection of claim(s) 1 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 1.
13.	Applicant's arguments, see Remarks, filed 10/15/2020, with respect to the rejection of claim(s) 1-3 and 5-11 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Foster et al (US 5,567,243) remedy anything lacking in the combination of references as applied above to the amended claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 5,226,967), Obuchi (US 2003/0015293), and Yamamoto et al (US 2012/0006490) teach a first flat surface [fig 2, 2, and 1, respectively]. Powell et al (US 6,287,643) teaches a second flat surface [fig 3].
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Benjamin Kendall/Primary Examiner, Art Unit 1718